            Case 1:14-cr-00205-LJO-SKO Document 70 Filed 12/08/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                             CASE NO. 1:14-CR-00205 LJO
11
                                    Plaintiff,             ORDER DISMISSING PETITION FOR
12                                                         VIOLATION OF SUPERVISED RELEASE AND
                             v.                            RECALL OF WARRANT
13
     RODRIGO CONTRERAS RAMOS,                              (Fed.R.Crim.P 32.1)
14
                                    Defendant.
15

16
            The United States of America, having moved this Court to dismiss the petition in violation of
17
     supervised release petition in the above-named case pursuant to Rule 32.1 of the Federal Rules of
18
     Criminal Procedure, in the interest of justice and good cause appearing in light of the death of the
19
     defendant;
20
            IT IS HEREBY ORDERED that the petition for violation of supervised release in the above-
21
     captioned case shall be dismissed in the interest of justice.
22
            IT IS FURTHER ORDER that the Clerk of the Clerk recall the warrant previously issued for the
23
     defendant’s arrest pursuant to the petition.
24

25 IT IS SO ORDERED.

26      Dated:     December 8, 2020
27                                                       UNITED STATES DISTRICT JUDGE

28

     ORDER OF DISMISSAL, FRCrimP 32.1                      1
30
